Citation Nr: 9935426	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-08 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected left shoulder disorder involving degenerative joint 
disease, status post arthrotomy, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected left shoulder disability.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 20 percent for his service-
connected left shoulder disorder.  He argues that his 
shoulder has limitation of range of motion and chronic pain, 
which restricts the activities he is able to do.  His 
accredited representative argues that the veteran has 
additional functional impairment caused by left shoulder pain 
and that the medical evidence does not adequately evaluate 
this functional loss.  The representative also argues that 
the veteran's left shoulder disability involves a post-
surgical scar and that that scar should be considered for a 
separate disability rating.

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for a left shoulder 
disorder and has asserted that his disability is currently 
worse than rated.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").

In this case, the veteran was afforded VA examination in 
September 1997.  The report of that examination provides 
thorough analysis of the veteran's medical history pertaining 
to his left shoulder, as well as results of objective 
evaluation of the shoulder.  The report also indicates that 
his shoulder has chronic pain and stiffness, in addition to 
objective limitation of range of motion, and that the pain 
and stiffness contribute to an overall marked limitation of 
motion of the shoulder.  However, the report does not provide 
any findings or opinions as to the degree of additional 
disability caused by pain, stiffness, and other functional 
impairment.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss," such as limitation of motion due to 
pain, weakness, atrophy, incoordination, excess fatigability, 
and deformity of a musculoskeletal disability under § 4.40 
and § 4.45, separate from any consideration of a veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).

The importance of the clinical analysis of the veteran's 
functional impairment is made more significant by the fact 
that his left shoulder may be rated based on limitation of 
range of motion.  See e.g., Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, Diagnostic Code 5201  (1999).  From the 
current VA examination report of record, the Board is not 
able to assess the actual severity of the veteran's left 
shoulder disorder, both in terms of anatomical damage, e.g. 
limitation of range of motion, and functional loss.

In addition, the Board finds that the diagnostic codes under 
which musculoskeletal shoulder disabilities are rated 
differentiate between major and minor extremities.  After 
review of the medical evidence, the Board is not able to 
ascertain whether the veteran's left shoulder is his major or 
minor upper extremity.

Finally, the Board finds that evaluation of the veteran's 
post-surgical left shoulder scar is necessary in order to 
determine whether or not a separate disability rating is 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261  
(1994) (a separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").  

In light of the above, the Board finds that another VA 
examination should be conducted.  This is necessary in order 
to provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327  (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
shoulder disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
left shoulder for rating purposes.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The following 
should be accomplished:

(A)  The examiner is requested to 
describe the current symptoms associated 
with the veteran's left shoulder 
disorder, and the severity of the 
symptoms.  As part of the examination, it 
is vital that the examiner assess the 
functional loss, if any, associated with 
the veteran's left shoulder, including 
additional disability caused by:  (1) 
limitation of motion due to pain; (2) 
weakness; (3) atrophy; (4) 
incoordination; (5) excess fatigability; 
(6) deformity; and (7) other functional 
impairment, pursuant to DeLuca,supra.  
Numerical range of motion test results 
for shoulder forward elevation (flexion), 
abduction, and internal and external 
rotation should be provided, but an 
opinion should be rendered as to the 
veteran's actual functional range of 
motion.  The examiner should also 
indicate numerically what is considered 
normal range of motion of the shoulder;

(B)  The examiner is also requested to 
determine whether the veteran's left 
shoulder is his major or minor upper 
extremity;

(C)  The examiner should also undertake 
examination of the veteran's post-
surgical scar, to determine whether it is 
manifested by poor nourishment, repeated 
ulceration, or tenderness and pain on 
objective demonstration.  Any limitation 
of function of the shoulder due to the 
scar, if any, should be assessed;

(D)  Finally, the examiner should 
determine whether the veteran's left 
shoulder currently involves recurrent 
dislocations of the humerus at the 
scapulohumeral joint or of the clavicle 
or scapula.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected left shoulder disorder 
involving degenerative joint disease, 
status post arthrotomy.  The RO's review 
must discuss the additional evidence 
developed; any functional impairment 
pursuant to DeLuca, supra; and the 
applicability, or not, of a separate 
disability rating for the left shoulder 
scar pursuant to Esteban, supra.

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



